Citation Nr: 0101648	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-19 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective date for the 
reinstatement of the payment of compensation.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1970 to February 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  That rating decision, in part denied 
entitlement to an earlier effective date for the 
reinstatement of the payment of compensation based on service 
connection for chronic cervical spine strain with 
degenerative disc disease and degenerative joint disease, and 
degenerative disc changes of the dorsal spine.


FINDINGS OF FACT

1.  In May 1972, the RO granted service connection for 
residuals of a neck injury, rated as minimal osteoarthritis 
of the dorsal spine, and chronic cervical spine strain, 
evaluated as 20 percent disabling combined, effective 
February 1972. 

2.  In March 1978, the veteran requested that VA discontinue 
payment of his disability compensation benefits, which were 
discontinued. 

3.  No further correspondence was received from the veteran 
until a letter received May 29, 1998 asking for reinstatement 
of his benefits.

4.  In September 1998, the RO awarded the veteran disability 
compensation benefits for chronic cervical spine strain with 
degenerative disc disease and degenerative joint disease, 
effective from May 29, 1998. 

5.  In October 1998, the RO awarded the veteran disability 
compensation benefits for degenerative disc changes of the 
dorsal spine effective from May 29, 1998. 


CONCLUSION OF LAW

The requirements for an effective date prior to June 1, 1998, 
for the resumption of disability compensation benefits have 
not been met.  38 U.S.C.A. 5110(a), 5306(a)(b) (West 1991); 
38 C.F.R. 3.31, 3.106(a)(b), 3.400(s) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a May 1972 rating decision, the veteran was service 
connected for the residuals of a neck injury incurred during 
basic training.  He was awarded 10 percent for minimal 
osteoarthritis of the dorsal spine, and 10 percent for 
chronic cervical spine strain.  

In a letter from the veteran, received by VA in March 1978, 
he wrote that he had been receiving disability payments from 
VA since 1972.  "I am happy to inform you that my Lord and 
Savior Jesus Christ has cured me of this problem and that you 
no longer need to send the disability payment."  A VA Form 
21-8046 Payment Notice (Stop-Suspend-Resume) was prepared 
showing that the veteran's payments were stopped effective 
April 1, 1978.

There was no further correspondence received from the veteran 
until a May 1998 letter asking that his claim be reinstated.  
He added, "I would like to renounce the previous withdrawal 
of my claim."

Service connection was granted in a September 1998 rating 
decision for chronic cervical spine strain with degenerative 
disc disease and degenerative joint disease.  In October 
1998, service connection was granted for degenerative disc 
changes of the dorsal spine.  Both rating decisions were made 
effective in May 29, 1998, the date of receipt of his claim.  
In a September 1998 letter, he was informed that his monthly 
compensation would start June 1, 1998, "because this is the 
effective date of your award."

In an April 1999 statement, the veteran requested retroactive 
benefits of his service-connected disabilities.  He wrote, 
"[s]everal years ago, I asked the VA to terminate my 
compensation benefits based on the fact that I felt my 
condition had improved."  The RO treated the veteran's claim 
as a request for entitlement to an earlier effective date for 
the reinstatement of the payment of benefits, and denied the 
claim in April 1999.

In a September 1999 statement, the veteran wrote that he was 
appealing the April 1999 decision on the following grounds:

The regulations quoted were never made 
known to me.  I received absolutely no 
correspondence after I wrote my letter.  
I fully expected to be required to submit 
to a physical exam.  If I had known the 
regulations and had my physical condition 
explained to me I might not have made the 
decision I made. . . .  I am not seeking 
any extra damages of any sort.  I would 
simply like to recover the compensation 
that would have been paid to me month to 
month with the cost of living increases.

He added that he thought it was strange that there was no 
follow-up after he terminated his benefits, but he just got 
on with life and though some of the old symptoms returned, he 
did not follow up.  He repeated his contentions in a May 1998 
personal hearing stressing that had he been examined and told 
of the degenerative nature of his disability, he might have 
made a different decision in 1972.  He testified that 
although he had seen private doctors following an automobile 
accident in 1997, he had not had any treatment by VA during 
the period from 1978 to 1998.

Applicable Law

Any person entitled to pension, compensation, or dependency 
and indemnity compensation under any of the laws administered 
by VA may renounce his or her right to that benefit but may 
not renounce less than all of the component items which 
together comprise the total amount of the benefit to which 
the person is entitled nor any fixed monetary amounts less 
than the full amount of entitlement.  The renouncement will 
be in writing over the person's signature.  Upon receipt of 
such renouncement in the VA, payment of such benefits and the 
right thereto will be terminated, and such person will be 
denied any and all rights thereto from such filing.  38 
U.S.C.A. 5306(a) (West 1991); 38 C.F.R. 3.106(a) (2000). 

The renouncement will not preclude the person from filing a 
new application for pension, compensation, or dependency and 
indemnity compensation at any future date.  Such new 
application will be treated as an original application, and 
no payments will be made thereon for any period before the 
date such new application is received in the VA.  38 U.S.C.A. 
5110(a), 5306(b) (West 1991); 38 C.F.R. 3.106(b), 3.400(s) 
(2000).

Regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 C.F.R. 
3.31 (2000).

Analysis

Here, the RO complied with the veteran's request to 
discontinue his compensation benefit payments in 1978.  The 
veteran did not express a desire to have his compensation 
benefits reinstated until May 29, 1998, the date on which the 
RO received an application for reinstatement of compensation 
benefits.  The RO, in accordance with the pertinent governing 
law in this case, treated the veteran's new application as an 
original claim for compensation benefits.  Because the 
veteran filed the claim on May 29, 1998, the earliest 
effective date for reinstatement of his compensation benefits 
was the first day of the calendar month following the RO's 
receipt of the claim, or in this instance, June 1, 1998.  38 
U.S.C.A. 5110(a), 5306(b) (West 1991); 38 C.F.R. 3.31, 
3.106(b), 3.400(s) (2000).  Thus, the Board concludes that an 
effective date earlier than June 1, 1998, is not warranted in 
this case, for the receipt of compensation benefits following 
the veteran's renouncement of a prior disability compensation 
award.  

In so concluding, the Board has recognized the veteran's 
contention that he was not provided the law and regulations 
governing the effect of his renouncement, and in particular 
that he was not provided a medical examination.  However, 
unlike the situation where the veteran's benefits are 
terminated by VA, there is no provision under existing 
regulations requiring VA to notify the veteran of the effect 
of his decision to renounce his benefits.  Compare 38 C.F.R. 
§ 3.306 (renouncement of benefits) with 38 C.F.R. § 3.105(d) 
(severance of benefits by VA).  The request by the veteran to 
stop his benefits complied with the provisions of 38 C.F.R. 
§ 3.106.  Moreover, the law and regulations do not contain 
any exceptions to the provisions of 38 C.F.R. 3.106.  

Accordingly, the Board finds that there is no basis upon 
which to award an effective date prior to June 1, 1998, and 
the veteran's claim is therefore denied.  In this case, the 
facts are not in dispute, and application of the law to the 
facts is dispositive.  Where there is no entitlement under 
the law to the benefit sought, the appeal must be terminated.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994). 



ORDER

Entitlement to an effective date prior to June 1, 1998, for 
the resumption of disability compensation benefits is denied. 




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

